DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed July 15, 2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 12, 14-15, 18, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson et al. (US 2017/0086224 A1) in view of Baghel et al. (US 10,219,279 B2). 
For claims 1 and 18, Wilhelmsson discloses a method of wireless communication operable at a base station, the method comprising: grouping UEs for one or more first downlink (DL) transmissions, a first group of a plurality of groups, the first group comprising the first UE, the first Tx power having a first power level different from a second power level of a second Tx power for one or more second DL transmissions to a second group of the plurality of groups; and transmitting, to the first UE, a first DL transmission of the one or more first DL transmissions using the first Tx power ([0049-0050], AP 11a groups multiple stations into two groups of stations, wherein each group of stations is associated with a transmission power level needed by the AP for downlink transmissions to UEs belonging to each group).
For claims 1 and 18, Wilhelmsson does not expressly disclose transmitting, to a first user equipment (UE), an indication of a first transmit (Tx) power.
Baghel, from the same or similar field of endeavor, teaches an eNB 804 transmitting power control information to a UE 802 in a DCI message, wherein the power control information comprises the allowed transmit power for the UE (column 17, lines 3-15), and the UE may transmit data to at least one D2D group using the allocated transmission power (col. 17, lines 16-18). Thus, it would have been obvious to one skilled in the art to configure the base station of Wilhelmsson to communicate the allowed transmit power for a group of UEs based on the teachings of Baghel at the time of the invention to mitigate interference in the system.
For claims 7 and 24, Wilhelmsson discloses the indication of the first transmit (Tx) power comprises: the first power level of the first Tx power of the first DL transmission to the first UE; and the first group of the first UE ([0051] the first power level is assigned to a first group of UE). 
For claims 8 and 25, Wilhelmsson discloses the indication of the first transmit (Tx) power comprises: the plurality of groups and corresponding Tx powers comprising the first power level of the first Tx power and the second power level of the second Tx power ([0051] the first power level is assigned to a first group of UE, and the second power level may be assigned to a third group of UEs). 
For claims 12 and 26, Wilhelmsson discloses a method for wireless communication operable at a user equipment (UE), comprising: grouping UEs for DL transmissions to a first group of a plurality of groups, the first group comprising the UE, the first Tx power having a power level configured based on the first group of the plurality of groups; and receiving a first DL transmission of the one or more first DL transmissions using the first Tx power ([0049-0050], AP 11a groups multiple stations into two groups of stations, wherein each group of stations is associated with a transmission power level needed by the AP for downlink transmissions to UEs belonging to each group).
For claims 12 and 26, Wilhelmsson does not expressly disclose receiving an indication of a first transmit (Tx) power.
Baghel, from the same or similar field of endeavor, teaches an eNB 804 transmitting power control information to a UE 802 in a DCI message, wherein the power control information comprises the allowed transmit power for the UE (column 17, lines 3-15), and the UE may transmit data to at least one D2D group using the allocated transmission power (col. 17, lines 16-18). Thus, it would have been obvious to one skilled in the art to configure the base station of Wilhelmsson to communicate the allowed transmit power for a group of UEs based on the teachings of Baghel at the time of the invention to mitigate interference in the system.
For claims 14 and 28, Baghel discloses the indication of the first transmit (Tx) power comprises the first power level of the first Tx power and the first group of the UE corresponding to the first Tx power (column 17, lines 19-22). 
For claim 15, Baghel discloses the indication of the first transmit (Tx) power is received via at least one of: a radio resource control (RRC) message, a medium access layer control information (MAC-CE) message, or a downlink control information (DCI) message (column 17, lines 1-15, the eNB sends a DCI message to UE to signal allowed transmit power for the UE).

Allowable Subject Matter
4.	Claims 2-6, 9-11, 13, 16-17, 19-23, 27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471